Matter of Wilda C. v Miguel R. (2016 NY Slip Op 01408)





Matter of Wilda C. v Miguel R.


2016 NY Slip Op 01408


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


325

[*1] In re Wilda C., Petitioner-Appellant,
vMiguel R., Respondent-Respondent.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.

Order, Family Court, New York County (Jane Pearl, J.), entered on or about May 20, 2015, which dismissed with prejudice the emergency petition for temporary custody of the subject child due to lack of jurisdiction, unanimously affirmed, without costs.
The court lacks jurisdiction under the Uniform Child Custody Jurisdiction Enforcement Act (Domestic Relations Law, § 76-a), since the child lives in Puerto Rico with respondent father, who was granted custody in 2009 (74 AD3d 631 [1st Dept 2010]). Since petitioner mother conceded that the child was not present in New York, and her allegations regarding an emergency were entirely unsubstantiated, the court properly determined that it could not assert temporary emergency jurisdiction (Domestic Relations Law § 76-c; see Matter of Maura B. v Giovanni P., 111 AD3d 443, 444 [1st Dept 2013]). Furthermore, in the absence of jurisdiction, it was not error for the court to dismiss the petition with prejudice without conducting a hearing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK